The opinion of the court was delivered by
Scudder, J.
The Central Railroad of New Jersey crosses the lands of the appellant, running easterly and westerly, at right angles to the street called Bayway on the commissioners map, and parallel to Westfield avenue on the north, and Grand street on the south. West Jersey avenue runs diagonally through land south of the railroad and crosses it, running northwesterly and southeasterly. South of the railroad Bayway cuts off the land called No. 22, lying between the railroad and West Jersey avenue, leaving the appellant a front of one hundred and fifteen feet on the easterly side of Bayway, between those two points. North of the railroad Bay way cuts off lot No. 26, a long slender strip of land running up to Westfield avenue, leaving fifty feet front for the railroad on the easterly side of Bayway, named in the deed, and one hundred and fifty feet front for the appellant between the railroad and Westfield avenue. The whole distance between the northerly side of the railroad and Westfield avenue, being two hundred feet.
Following the lines given by the description in the deed, it will be found that the lot conveyed to the Central Railroad Company is in the form of a cross, with the longer part running along the railroad, two hundred feet in length and fifty feet in depth, and the shorter part running from the longer *124at- right angles to it, one hundred and fifty feet in length by fifty feet in width, to the southerly side of Westfield avenue, and seventy feet distant from the easterly side of Bay way. The lot, therefore, left to the appellant north of the railroad, on the easterly side of Bayway is two hundred feet front and seventy feet deep; and the land remaining on the south side of the railroad, after taking off No. 22, has a front on the same side of Bay way of one hundred and fifteen feet.
This street is laid down on the commissioners’ map, filed September 26th, 1867. By the act of 1867 these commissioners were appointed for two years, with the exclusive power to lay out streets, avenues and squares within the city of Elizabeth, and to close streets, <fec., which had not been duly surveyed and recorded as public streets, &c., according to law. They were to cause surveys and maps to be made. Their maps, profiles, plans and surveys were to be final and conclusive, as to the city and the owners of the lands, and were to be filed, in duplicate, with the clerk of the county of Union and the clerk of the city of Elizabeth. The ends to be attained, as expressed in the act, were to secure uniformity and the permanent interests of the city in laying out streets, &c. Whenever streets, &c., were opened for public use, assessments of damages were to be made for the owners' of lands taken. By act of March 31st, 1869, these powers granted to commissioners ceased, but their acts were ratified and confirmed unless vacated, altered, revised or amended by the common council, and the power was given to council tO' open the streets laid out by the commissioners, and appoint commissioners to assess the damages.
The question of dedication by the appellant, Samuel M. Clark, of the land included in lots 22 and 26, for a public street, by his deed to the Central Railroad Company, taken in connection with the acts of the commissioners in mapping and filing their plan, including the street called Bayway, is first presented.in the points reserved. There is a distinct recognition of this street in the description of the deed. The beginning is on the easterly side of Bayway, as laid down on *125the map of the commissioners. In closing the survey of the lot a stake is called for in the easterly side of said Bayway, and thence southerly along said Bayway to the beginning.
The point is somewhat different from that presented in many of the cases, where the owner of land himself plots it, and canses maps to be made and filed, and makes conveyances referring to streets there laid down. These acts have been very generally held to be conclusive evidence of his intention to dedicate such streets as public highways, and when accepted by the public they become such. The land owner is concluded by these acts, and cannot recall the dedication; while the public, by their agents and officers, are free to assume or reject the charge of accepting, making and repairing the streets as public highways. The law very justly holds that he who marks out and sells his lands, offering inducements of ready access by public thoroughfares, and prospective improvements, shall not, after lie receives the price for such advantages, deprive the purchaser of the promised benefits by closing the ways, or by asking compensation for the lands taken for streets by assessments of damages, chargeable upon the very lands conveyed by him, and the persons who have made the purchases. The case is clearly within the maxim, “ Qui sentit commodum sentiré debet et onus.” After receiving the profit from the sale of his land he must bear the burden of the servitudes he has put upon it as inducements to such purchase. It is not, therefore, a license which may be revoked, but a grant which is irrevocable. This law is at rest and settled in our state, and is in agreement with the decisions of other states. M. E. Church v. Council of Hoboken, 4 Vroom 13; State, Central R. R. Co., v. City of Elizabeth, 6 Vroom 359; S. C., Court of Errors and Appeals, March Term, 1874; Pope v. Town of Union, 3 C. E. Green 282; Livingston v. Mayor of New York, 8 Wend. 85; Mayor of Jersey City v. Morris C. and B. Co., 1 Beas. 547; Angell on Highways, § 149; Washburn on Easements, § 133; Dillon on Mun. Corp., § 503, (1st ed.)
This is, however, but introductory to the further question whether the case differs if the lands of a person are surveyed *126and mapped by public authority instead of by himself, to secure uniformity and the permanent interests of a town or city. The mere act of surveying and mapping by public authority, cannot take from any one the rights he has in his land. It is his, and the public cannot take it for use without compensation. But if the public are at the expense of surveying and mapping, and the land owner adopts the plot as his and makes conveyances with reference to it, the fact that the public have incurred the expense and trouble to which he might otherwise have been subjected, does not alter the principle. The plan becomes his when he deliberately adopts it, whether he made it or some agent of the public did it. If this be so, then the adoption of a map or plan made by commissioners appointed by the legislature, or under legislative authority, by conveying and bounding with reference thereto, is a dedication of the lands of the owner, within the lines of the street laid down on said map and referred to in the conveyance. In the matter of Thirty-second street, 19 Wend. 127; Matter of Twenty-ninth street, N. Y., 1 Hill. 189-191; In the matter of Lewis St., 2 Wend. 472; Wyman v. Mayor of New York, 11 Wend. 486.
There is such reference to and boundary upon Bayway in this deed of the appellant, Clark, to the Central Railroad Company, as brings it within the rule. If he should be now allowed an assessment of damages, the Central Railroad Company, from whom he has received compensation for the lands he has conveyed, which he deemed adequate, in the increased value of his property by. the location of a depot there, would be called upon to pay a part of the assessment of damages for laying a street upon which their land is bounded by the description in his deed.
The answer to the'first question reserved is, therefore, that the appellant has dedicated to the public use, his lands lying within the boundaries of the street called Bayway on the commissioners’ map, and is not entitled to compensation upon the laying out and opening this street across such lands.
In the cases above cited of opening streets in New York city,- there is a nominal assessment of damages made where-*127lands have been dedicated. This is allowed because in addition to the perpetual right of way across the lands, the city also takes the fee in the streets, when they are regularly opened by public authority, hence a nominal allowance is made for the value of the fee. But in our state the public take only an easement in lands for public highways, and the fee still remains in the owner. The commissioners were, therefore, right in making no assessment, not even nominal damages for these lands that had been already dedicated.
In answer to the second point reserved, the deed is Richest and oidy evidence of the dedication, since the appellant never opened and used the road for himself, nor have theabutters thereon, used it with his knowledge or consent. There are no acts of dedication outside of his deed. His act of' dedication depends upon the deed alone, and its construction is the question to be decided. It is both competent and conclusive evidence in the case.
This also decides the next point reserved, for if the dedication be by deed, then the intent must be settled by the interpretation of the words used in the deed. Parol evidence is not competent to contradict, alter or vary its terms. Where-the law says that if the land owner bounds his lands by conveyance upon a street -which is mapped and filed as a proposed public highway, a dedication is presumed, it is not competent for him to deny it and say, I had no such intention, but only mentioned the street as a convenient measurement or boundary for my lands.
The grantee in the deed, and the public have the right to. look to his deed alone for his intention, and to find its construction by the well settled law of the state. His reserved purpose outside the deed, cannot deprive others of their rights, under it.
It is true that dedication is a matter of intention, and where it is attempted to be shown by acts or admissions, otherwise than by deed, there parol proof may be used to show that there was no dedication intended: but where the alleged dedication is by deed, that must speak, as the highest and *128best evidence and parol proof cannot be admitted to show any other intention than that expressed therein.
Upon the points reserved and the facts stated to this court, the verdict must be sef aside.